DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, Claim 8 recites the limitation “forming a semiconductor island directly on the lower portion of the second BEOL interconnect structure, wherein the second electronic device is formed in the semiconductor island, and wherein the upper portion of the second BEOL interconnect structure is formed covering the semiconductor island and directly contacting a sidewall of the semiconductor island” in line 3-7.  However, the specification does not support for “semiconductor island" but rather has support for “layer 122 may be, for example, a layer of monocrystalline silicon, amorphous silicon, or some other semiconductor material” in [0034].  

Claim 12 (and dependent claims 13-14) is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 12 recites the limitation “performing an etch into the conductive layer to form a gate electrode on the first dielectric layer, wherein the etch stops at a top surface of the first dielectric layer” in line 5-6.  However, the specification does not support for “performing an etch into the conductive layer to form a gate electrode on the first dielectric layer, wherein the etch stops at a top surface of the first dielectric layer " but rather has support for “an etch into the gate electrode layer 240a and the gate dielectric layer” in [0066].  


Claim 16 (and dependent claims 17-20) is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 16 recites the limitation “forming a semiconductor island, and a second electronic device in the semiconductor island, sequentially and directly on the lower portion of the second interconnect structure” in line 11-12.  However, the specification does not support for “semiconductor island" but rather has support for “layer 122 may be, for example, a layer of monocrystalline silicon, amorphous silicon, or some other semiconductor material” in [0034].  


Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 18 recites the limitation “depositing a gate-stack layer covering the semiconductor island and wrapping around a top corner of the semiconductor island from a top surface of the semiconductor island to a sidewall of the semiconductor island” in line 3-4.  However, the specification does not support for 



Claims 8, 12-14, & 16 -20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 8 recites the limitation “forming a semiconductor island directly on the lower portion of the second BEOL interconnect structure, wherein the second electronic device is formed in the semiconductor island, and wherein the upper portion of the second BEOL interconnect structure is formed covering the semiconductor island and directly contacting a sidewall of the semiconductor island” in lines 3-7.   However, “semiconductor island” is not clear based on the specification in [0034].  Thus, it is not clear as to the layer the applicant is referring to “semiconductor island” or “semiconductor layer”.  For the purposes of examination, the limitation “semiconductor island” will be considered to be the same as “semiconductor layer”, which does not require the semiconductor to be “island”.  


Claim 12 (and dependent claims 13-14) recites the limitation “performing an etch into the conductive layer to form a gate electrode on the first dielectric layer, wherein the etch stops at a top surface of the first dielectric layer” in line 5-6.   However, “performing an etch into the conductive layer to form a gate electrode on the first dielectric layer, wherein the etch stops at a top surface of the first dielectric layer;” is not clear based on the specification in [0066].  Thus, it is not clear as to the layer the applicant is referring to “performing an etch into the conductive layer to form a gate electrode on the first dielectric layer, wherein the etch stops at a top surface of the first dielectric layer” or “an etch into the gate electrode layer 240a and the gate dielectric layer”.  

Claim 16 (and dependent claims 17-20) recites the limitation “forming a semiconductor island, and a second electronic device in the semiconductor island, sequentially and directly on the lower portion of the second interconnect structure” in lines 11-12.   However, “semiconductor island” is not clear based on the specification in [0034].  Thus, it is not clear as to the layer the applicant is referring to “semiconductor island” or “semiconductor layer”.  For the purposes of examination, the limitation “semiconductor island” will be considered to be the same as “semiconductor layer”, which does not require the semiconductor to be “island”.  

Claim 18 recites the limitation “depositing a gate-stack layer covering the semiconductor island and wrapping around a top corner of the semiconductor island from a top surface of the semiconductor island to a sidewall of the semiconductor island” in line 3-4.   However, “depositing a gate-stack layer covering the semiconductor 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (USPGPUB DOCUMENT: 2010/0224876, hereinafter Zhu in view of Lee (USPGPUB DOCUMENT: 2015/0091066, hereinafter Lee).


Re claim 1 Zhu discloses in Fig 1-12, see modified figure 12 in office action, a method for manufacturing an integrated circuit (IC), the method comprising: forming a first back-end-of-line (BEOL) interconnect structure(98)[0050] and a first electronic 

Zhu does not specifically teach after the forming of the TSV, forming a second BEOL interconnect structure(48)[0054] 

Lee discloses in Figs 12-13 a method for manufacturing an integrated circuit (IC), the method comprising: after the forming of the TSV (166 in Fig 12)[0016,0025 of Lee] (166 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Lee to the teachings of Zhu in order to allows the performance of a MOS transistor to be improved at a constant gate length, without adding complexity to circuit fabrication or design as taught by Lee [0003]


    PNG
    media_image1.png
    477
    616
    media_image1.png
    Greyscale




Re claim 3 Zhu and Lee disclose the method according to claim 1, wherein the first semiconductor substrate(8)[0022] is continuous from the bottom surface of the first semiconductor substrate(8)[0022] to the top surface of the first semiconductor substrate(8)[0022] (since the entirety of the semiconductor material within the semiconductor substrate 8 is single crystalline material with ion implanted region 20, this may be interpreted as the first semiconductor substrate(8)[0022] is continuous from the bottom surface of the first semiconductor substrate(8)[0022] to the top surface of the first semiconductor substrate) [0023,0024].
.


Re claim 5 Zhu and Lee disclose the method according to claim 1, wherein the second electronic device(37)[0034] is formed in the top surface of the first semiconductor substrate(8)[0022], and wherein semiconductor material of the first semiconductor substrate(8)[0022] extends continuously from the second electronic device(37)[0034] to 




Re claim 9 Zhu and Lee disclose the method according to claim 1, further comprising:
the forming of the first BEOL interconnect structure(98)[0050] and the forming of the TSV  (166)[0016,0025 of Lee], bonding a support structure(90)[0054] to the first BEOL interconnect structure(98)[0050] so the first BEOL interconnect structure(98)[0050] is between the support structure(90)[0054] and the first semiconductor substrate(8)[0022] (Second dielectric material layers 90 are formed on the second surface 8 containing the TSV in Fig 10)[0047].

Zhu and Lee do not specifically teach disclose between the forming of the first BEOL interconnect structure(98)[0050] and the forming of the TSV  (166)[0016,0025 of Lee], bonding a support structure(90)[0054]

It would have been obvious to one of ordinary skill in the art at the time of filing to bond the support structure between the forming of the first BEOL interconnect . 




Claims 10, 11 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (USPGPUB DOCUMENT: 2010/0224876, hereinafter Zhu in view of Zhu (USPGPUB DOCUMENT: 2011/0284992, hereinafter Zhu-992).

Re claim 10 Zhu discloses in Fig 1-12, see modified figure 12 in office action, a method for manufacturing an integrated circuit (IC), the method comprising:
forming a frontside transistor(87 in Fig 10)[0044] on a frontside of a first substrate(8)[0022], wherein the frontside transistor(87 in Fig 10)[0044] is defined in part by the first substrate(8)[0022];
forming a plurality of frontside wires(91/92/94)[0048] and a plurality of frontside vias(96)[0048] covering the frontside transistor(87 in Fig 10)[0044] on the frontside of the first substrate(8)[0022], wherein the frontside wires(91/92/94)[0048] and 
bonding a support structure(90)[0054] to the frontside of the first substrate(8)[0022] so the frontside wires(91/92/94)[0048] and the frontside vias(96)[0048] are between the support structure(90)[0054] and the first substrate(8)[0022] (96 is between the topmost surface of 90 and topmost 8 in Fig 10 and therefore may be interpreted as the frontside vias(96)[0048] are between the support structure(90)[0054] and the first substrate);
forming a backside transistor(37)[0034] on a backside of the first substrate(8)[0022] that is opposite the frontside of the first substrate(8)[0022], wherein the backside transistor(37)[0034] is defined in part by the first substrate(8)[0022], and wherein the first substrate(8)[0022] comprises semiconductor material extending continuously from the frontside transistor(87 in Fig 10)[0044] to the backside transistor(37)[0034] (since the entirety of the semiconductor material within the semiconductor substrate 8 is single crystalline material with ion implanted region 20, this may be interpreted as wherein the first substrate(8)[0022] comprises semiconductor material extending continuously from the frontside transistor(87 in Fig 10)[0044] to the backside transistor) [0023,0024]; and repeatedly depositing and patterning a conductive layer(42/44/41)[0054] directly on the backside of the first substrate(8)[0022] to form a plurality of backside wires(42/41)[0052] and a plurality of backside vias(41/44/42)[0052] that are alternatively stacked and electrically coupled to the backside transistor(37)[0034].

Zhu does not specifically teach after the bonding, forming a backside transistor



It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Zhu-922 to the teachings of Zhu in order to avoid metal ions such as Cu, Fe, or Na ions from structures such as 
through-Si-via (TSV), interconnection structure, or metal electrode of semiconductor device, to diffuse into transistor structures and interconnection structures which cause performance degradation or even fault of the integrated circuit as taught by Zhu-922 [0004,0014]




Re claim 11 Zhu and Zhu-922 disclose the method according to claim 10, further comprising:
patterning the backside of the first substrate(8)[0022] to form an opening(opening of TSV 12/14)[0048] extending through the first substrate(8)[0022] and exposing one of the frontside wires(91/92/94)[0048]; and
forming a through substrate via (TSV)(12/14)[0040] in the opening(12/14)[0048], wherein the TSV is formed directly contacting the one of the frontside 



Re claim 15 Zhu and Zhu-922 disclose the method according to claim 10, further comprising: the bonding(40/90)[0047,0051] and the forming of the backside transistor(37)[0034], performing planarization (planarization process)[0042] into the backside of the first substrate(8)[0022] to reduce a thickness of the first substrate(8)[0022].

Zhu and Zhu-922 do not specifically teach disclose between the bonding and the forming of the backside transistor(37)[0034], performing planarization

It would have been obvious to one of ordinary skill in the art at the time of filing to perform planarization between the bonding and the forming of the backside transistor, perform planarization since it was held that the particular placement of an element (It would have been reasonable to perform planarization between the bonding and the forming of the backside transistor and one of ordinary skill would expect it to have the same function as it is an electrode) is an obvious matter of design choice. In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). 




Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu (USPGPUB DOCUMENT: 2010/0224876, hereinafter Zhu) and Lee in view of Zhu (USPGPUB DOCUMENT: 2011/0284992, hereinafter Zhu-992).


Re claim 6 Zhu and Lee disclose the method according to claim 1, 

Zhu and Lee do not specifically teach wherein the second electronic device(37)[0034] is formed between the forming of the TSV and the forming of the second BEOL interconnect structure(48)[0054].

Zhu-922 discloses in Figs 1-10 wherein the second electronic device(125’)[0041] is formed between the forming of the TSV (260)[0042] and the forming of the second BEOL interconnect structure(230’)[0041] (Note: the BEOL structure 
130', and the 230' may be manufactured in a similar way as the semiconductor wafer 100, see Fig 2-3).




through-Si-via (TSV), interconnection structure, or metal electrode of semiconductor device, to diffuse into transistor structures and interconnection structures which cause performance degradation or even fault of the integrated circuit as taught by Zhu-922 [0004,0014]

Claim 4 isrejected under 35 U.S.C. 103 as being unpatentable over Zhu (USPGPUB DOCUMENT: 2010/0224876, hereinafter Zhu) and Lee in view of Farooq (USPGPUB DOCUMENT: 2014/0239458, hereinafter Farooq).

Re claim 4 Zhu and Lee disclose the method according to claim 1, wherein the forming of the TSV comprises: performing an etch into the top surface of the first semiconductor substrate(8)[0022] to completely form an opening(opening of 12/14)[0040] extending through the first semiconductor substrate(8)[0022], from the top surface of the first semiconductor substrate(8)[0022] to the bottom surface of the first semiconductor substrate(8)[0022]; and completely filling the opening(opening of 12/14)[0040] with conductive material.

Zhu and Lee do not specifically teach wherein the forming of the TSV comprises: performing an etch into the top surface of the first semiconductor 

Farooq discloses in Fig 6 performing an etch (etching)[0062] into the top surface of the first semiconductor substrate(208)[0031]  to completely form an opening(via cavities of via 324A)[0062] extending through an entirety of the first semiconductor substrate


It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Farooq to the teachings of Zhu in order to prevent issues caused by diffusion of the conductive material from a TSV structure that can cause electrical shorts and reliability problems as taught by Farooq [0004,0005]


An etching process for creating a TSV would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  KSR, see MPEP 2143.



Claims 16, 19 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (USPGPUB DOCUMENT: 2010/0224876, hereinafter Zhu in view of Farooq (USPGPUB DOCUMENT: 2014/0239458, hereinafter Farooq) and CHoi (USPGPUB DOCUMENT: 2011/0278721, hereinafter Choi).

Re claim 16 Zhu discloses (insofar as best understood, see 112 above) in Fig 1-12, see modified figure 12 in office action, a method for manufacturing an integrated circuit (IC), the method comprising: forming a first electronic device(87)[0044] on an underside of a first substrate(8)[0022], wherein the first electronic device(87)[0044] is partially defined by the first substrate(8)[0022]; forming a first interconnect structure(98)[0050] covering and electrically coupled to the first substrate(8)[0022] and the first electronic device(87)[0044] on the underside of the first substrate(8)[0022]; filling the opening(opening of 12/14)[0040] with a through substrate via (TSV)(12/14)[0040]; forming a lower portion ((bottommost 46/44/41 of 48)) of a second interconnect structure(48)[0054] covering the first substrate(8)[0022] on the upper side of the first substrate(8)[0022] and directly contacting the TSV (41 in 48 directly contacts tSV);
; and
forming an upper portion (topmost 46/44/41 of 48) of the second interconnect structure(48)[0054] covering the second electronic device(37)[0034] on the upper side of the first substrate(8)[0022].

Zhu does not specifically teach performing a first etch into an upper side of the first substrate(8)[0022] to form an opening(opening of 12/14)[0040] extending completely through the first substrate(8)[0022] to the first interconnect structure(98)[0050]; forming a semiconductor layer(34)[0035], and a second electronic device(37)[0034] in the 

Farooq discloses in Fig 6 a method for manufacturing an integrated circuit (IC), the method comprising: performing a first etch (etching)[0062] into an upper side of the first substrate(208)[0031] to form an opening(via cavities of via 324A)[0062] extending completely through the first substrate(208)[0031] to the first interconnect structure(214)[0033]; forming a semiconductor layer(108)[0031] , and a second electronic device(106)[00 in the semiconductor layer, directly on the lower portion of the second interconnect structure(114)[0033];


It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Farooq to the teachings of Zhu in order to prevent issues caused by diffusion of the conductive material from a TSV structure that can cause electrical shorts and reliability problems as taught by Farooq [0004,0005].  In doing so, wherein the upper portion electrically couples the second electronic device(37)[0034] to the lower portion




Choi discloses in Fig 3e-3f  a method for manufacturing an integrated circuit (IC), the method comprising:a second electronic device(transistor within 148)[0048] sequentially and directly on the lower portion of the second interconnect structure (124/136/130/146/150)

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of CHoi to the teachings of Zhu in order to electrically connect active structures to circuits, which enable the semiconductor device to perform high-speed calculations and other useful functions as taught by Choi [0006]

An etching process for creating a TSV would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  KSR, see MPEP 2143.




Re claim 19 Zhu, Farooz and Choi disclose the method according to claim 16, wherein an entirety of the first substrate(8)[0022] is defined by a single piece of semiconductor 
.

Re claim 20 Zhu, Farooz and Choi disclose the method according to claim 16, wherein the forming of the lower and upper portions of the second interconnect structure(48)[0054] comprises repeatedly depositing and patterning a conductive layer(42/46/41/44/42)[0054] directly over the first interconnect structure(98)[0050] and directly on the upper side of the first substrate(8)[0022], and wherein each repetition forms a level of wires and/or a level of vias (42/46/41/44/42)[0054].



Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu (USPGPUB DOCUMENT: 2010/0224876, hereinafter Zhu and Lee in view of Farooq (USPGPUB DOCUMENT: 2014/0239458, hereinafter Farooq) 

Re claim 7 Zhu and Lee disclose the method according to claim 1, wherein the forming of the second BEOL interconnect structure(48)[0054] comprises:

incrementally forming an upper portion of the second BEOL interconnect structure(48)[0054] covering the second electronic device(37)[0034] and directly on the lower portion of the second BEOL interconnect structure(48)[0054].

Zhu and Lee do not teach wherein the second electronic device(37)[0034] is formed directly on the lower portion;

Farooq disclsoes in Fig 6 wherein the second electronic device(106) is formed directly on the lower portion(114)[0033];


It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Farooq to the teachings of Zhu in order to prevent issues caused by diffusion of the conductive material from a TSV structure that can cause electrical shorts and reliability problems as taught by Farooq [0004,0005]


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D REDDINGTON whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICIA D REDDINGTON/Primary Examiner, Art Unit 2819